Title: To John Adams from Roger Sherman, 20 July 1789
From: Sherman, Roger
To: Adams, John



Sir
New York July 20th. 1789

I was honored with your letters ofthe 17th. and 18 Instant and am much obliged to you for the observations they contain. The subject of Government is an important one, and neccessary to be well understood by the Citizens and especially by the legislators of these States. I shall be happy to receive further light on the subject, and to have any errors that I amy have entertained corrected.
I find that writers on government differ in their definitaion of a Republic Entick’s Dictionary defines it "A commonwealth without a King" I find you do not agree to the negative part of his definition. What I mant by it was a government under the authority of the people consisting of legislative, executive and judiciary powers, the legislative powers vested in an assembly consisting of one or more branches, who together with the executive are appointed by the people, and dependent on them for continuence by periodical elections, ageeably to an established Constitution, and that what especially denominates it a Republic is its dependence on the public or people at large without any hereditary powers. But it is not of so much importance by what appellation the government is distinguished, as to have it well constituted to secure the rights and advance the happiness of the community. I fully agree with you sir, that it is optional with the people of a state, to establish any form of government they please, to vest the powers in one, a few or many, and for a limited or unlimited time, and the idividuals of the state will be bound to yield obedience to such government while it contnues; but I am also of opinion that they only alter their frame of government when they please, any former act of theirs, however explicit to the contrary notwithstanding.
but what I principally have in view is to submit to your consideration the reasons that have inclined me to think that the qualified negative given to the Executive by our constitution is better than an absolute negative. In Great Britain where there are the rights of the nobility as well as the rights of the common people to support, it may be neccessary that the crown should have a complete negative to preserve the ballance. But in a Republic like ours wherein is no higher rank than that of common citizens, unless distinguished by appointment to office, what occasion can there be for such a balance? It is true that some men in every society, have natural and acquired abilities Superior to others, and greater wealth. Yet these give them no legal claim to offices in preference to others, but will doubtless give them some degree of influence, and justly, when they are men of integrity and may procure them appointments to places of trust in the government, yet they having only the same common rights with the other citizens, what competition of Interests can there be to require a balance? Besides while the real estates are dividable among all the children, or other kindred in equal degrees and entails are not admitted, it will operate as an agrarian law. And the influence arising from great estates in a few hands or families, will not exist to such a degree of extent or duration as to form a system, or have any great effect.
In order to trace moral effects to their causes and vice versa, it is neccessary to attend the principles as they operate on mens minds. Can it be expected that a chief Magistrate of a free and enlightened people on whom he depends for his election and continuance in office, would give his negative to a law passed by the other two branches of the legislature if he had power? But the qualified negative given to the Executive by our Constitution, which is only to produce a revision, will probably be exercised on proper occasions. And the legislature have the benefit of the Presidents reasons in their further deliberations on the subject. And if a sufficient number of the members of either house should be convinced by them to put a nagative upon the Bill it would add weight to the Presidents opinion and render it more satisfactory to the people. But if two thirds of the members of each house after considering the reasons offered by the President should adhere to their former opinion, will not that be the most Safe foundation to rest the decision upon? On the whole it appears to me that the power of a compleat megative if given would be a dormant and useless one and that the provision in the constitution is calculated to operate with proper weight, and will produce beneficial effects.
The negative vested in the Crown of Great Britain has never been exercised since the revolution, and the great influence of the Crown in the legislature of that nation is derived from another source, that of appointment to all offices of honor and profit, which has rendered the power of the Crown nearly absolute. So that the nation is in fact government by the cabinet council, who are the creatures of the Crown. The consent of Parliament is neccessary to give sanction to their measures, and that they easily obtain by the influence aforesaid. If they should carry their points so far as directly to affect personal liberty or private property the people would be alarmed and oppose their progress. But this forms no part of their System, the principal object of which is revenue, which they have carried to an enormous height. Where ever the chief Magistrate may appoint to offices without control, his government may become absolute or at least oppressive. Therefore the concurrence of the Senate is made requisite by our Constitution.
I have not time or room to add, or apologize. I am with great respect your obliged humble servant

Roger Sherman